Citation Nr: 1224904	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  11-31 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for residuals of squamous cell carcinoma of the right arm.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1952 to August 1957.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) St. Louis, Missouri Regional Office (RO). 

The Veteran and his wife appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing has been associated with the claims folder.

In his May 2012 hearing, the Veteran contended that he suffered from other conditions that he believed were related to his in-service radiation exposure, including various skin conditions of the back, chest, arms, and ears, as well as lumps under both of his breasts.  The Board interprets the Veteran's statements as a claim for service connection for these conditions.  Thus, the issues of entitlement to service connection for skin conditions and lumps under the breasts have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The Veteran's residuals of skin cancer of the right arm result in a .25 by .25 scar that is not painful, it is stable, superficial, and results in no disabling effects.  





CONCLUSION OF LAW

The criteria for a compensable initial rating for the Veteran's residuals of skin cancer of the right arm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118 Diagnostic Codes (DC) 7800-05, 7818 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has met its duty to notify for this claim.  Service connection for this issue was granted in a September 2009 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's VA treatment records and records of his private medical treatment.  As explained in greater detail below, the Veteran's service treatment records are unavailable.  The Veteran was afforded a VA compensation and pension examination germane to his claim on appeal.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to an Increased Rating

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

A brief history of the Veteran's claim shows that in October 2008, the Veteran filed a claim seeking service connection for a "skin myoma" which he contended was due to his in-service radiation exposure.  The Veteran underwent a VA examination in August 2009, and in September 2009, the RO granted service connection for residuals of squamous cell carcinoma of the right arm, assigning a noncompensable rating.  The Veteran filed a Notice of Disagreement with that decision in March 2010.  The RO issued a Statement of the Case in November 2011.  The Veteran filed a Substantive Appeal in November 2011.  He and his wife then testified in a May 2012 Travel Board hearing.  

The Veteran's residuals of skin cancer of the right arm have been rated as noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic Code 7818.  That Diagnostic Code covers malignant skin neoplasms other than malignant melanoma.  The Code states that such neoplasms are to be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800; as scars under Diagnostic Codes 7801-05; or under impairment of function.  If there has been no local recurrence or metastasis, evaluation will then be made on residuals.

Diagnostic Code 7802 covers scars not of the head, face, or neck that are superficial and nonlinear.  Areas of 144 square inches or greater are assigned a 10 percent rating.  Superficial scars are defined as those not associated with underlying soft tissue damage.  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Before turning to the merits of the claim, the Board notes that the Veteran's service treatment records are not available.  It appears that his records were destroyed in a 1973 fire at the National Personnel Records Center.  In appeals where a veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In this case, however, service connection for the Veteran's disability has already been established, so it is the present level of the Veteran's disability that is of primary concern to the Board.  Francisco, 7 Vet. App. 55.  Thus, the lack of service treatment records ultimately presents little prejudice to the Veteran.  

Again, the Veteran seeks an increased rating for his residuals of skin cancer of the right arm.  For the reasons that follow, his claim shall be denied.  

The evidence shows that the Veteran suffered from skin cancer on his right arm.  A July 2005 record from the Oklahoma Dermatopahology Laboratory noted that the Veteran had a well-differentiated squamous cell carcinoma on his right arm.  Records from Derek S. Towery, MD, also show that the Veteran was treated for squamous cell carcinoma.  A June 2007 record noted that the Veteran's right arm was "well healed with no sign of recurrence" and that the cancer on his right arm had "resolved."  

The Veteran underwent a VA examination in August 2009.  The examiner found that the Veteran had a scar on his right arm.  The Veteran stated that he had no skin breakdown over this scar and no pain.  Upon examination, the examiner noted that the scar's maximum width was .25 cm and the maximum length was .25 cm.  He noted that the scar was not painful and showed no signs of skin breakdown.  He noted that the scar was superficial, had no inflammation, no edema, no keloid formation, and no disabling effects.  

Records from September 2009, September 2010, and September 2011 from Dr. Towery also show that the Veteran had "no new lesions/growths" of concern.  These records noted that the Veteran's surgical site was healed.  

The Veteran underwent a VA examination in October 2011.  The Veteran stated that he had no treatment for his skin cancer of the right arm beyond surgical removal, and that he has not had a recurrence of his cancer.  He did contend that he had many other medical issues that he believed to be related to his in-service radiation exposure.  

Upon examination, the examiner stated that the Veteran had a .3 mm thin, pale, flat, roughly circular scar on his arm from his cancer removal.  The examiner reported that the scar did not result in limitation of function, muscle damage, or nerve damage.  The examiner stated that the Veteran had no residual conditions or complications of his surgery.  

In his May 2012 hearing, the Veteran and his wife testified regarding his claim.  The Veteran stated that he began having issues with his skin shortly after service, and he stated that the skin on his right arm near the site of his cancer was discolored.  Otherwise, the Veteran and his wife spend the majority of the hearing discussing other issues which they contended were related to his in-service radiation exposure; the Board has referred the claims that the Veteran made in his hearing to the RO for further action.  

Based on the foregoing, the Board finds the noncompensable rating to be appropriate.  Again, under Diagnostic Code 7802, for scars not of the head, face, or neck to warrant a compensable rating, such scars would have to be 144 square inches or greater.  38 C.F.R. § 4.118.  Here, the Veteran's right arm scar measures .25 cm by .25 cm, far smaller than that required for a compensable rating.  

The Board has considered whether rating the Veteran under other Diagnostic Codes would result in a compensable rating, but determines that none would.  Diagnostic Code 7800 is not applicable, as it pertains to scars of the head, face, or neck.  Diagnostic Code 7801 applies to scars not of the head, face, or neck that are deep and nonlinear.  That Code is not applicable here, as the Veteran's scar is superficial.  Diagnostic Code 7804 is applied to scars that are unstable or painful; the Veteran's scar has been described as stable and not painful, so this Code is inapplicable.  Finally, Diagnostic Code 7805 provides that any disabling effects not considered under other scar codes may be rated under any other applicable Code.  In this case, the VA examinations and records from Dr. Towery do not show that the Veteran's right arm scar results in any other disabling effect.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2011).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The evidence shows that the Veteran suffers from a superficial, nonlinear, non-painful scar, symptoms that are contemplated under the applicable rating criteria for scars.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

Further, the Board need not remand the Veteran's case for consideration of a total disability rating based on individual unemployability.  In Rice v. Shinseki, the Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when that claim is raised by the record.  22 Vet. App. 447 (2009).  In this case, the Board finds that such a claim has not been raised by the record.  The Veteran has never contended that he is unable to work on account of his service-connected residuals of skin cancer, and in his August 2009 VA examination, the Veteran stated that he retired in 1990.  








ORDER

A compensable initial rating for residuals of skin cancer of the right arm is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


